DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The IDSs filed 7/21/2020, 7/16/21 and 5/11/21 have been considered and initialed copies of the PTO-1449s are enclosed.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 116 and 118-136 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.
 “[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members.  The Federal Circuit has cautioned that, for claims reciting a genus of antibodies with particular functional properties (e.g., binding to antigen, high affinity, neutralization activity, competing with a reference antibody for binding), “[c]laiming antibodies with specific properties, e.g., an antibody that binds to human TNF-α with A2 specificity, can result in a claim that does not meet written description even if the human TNF-α protein is disclosed because antibodies with those properties have not been adequately described."  Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875, 1877-78 (Fed. Cir. 2011). 
“[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (“The ’128 and ’485 patents, however, only describe species of structurally similar antibodies that were derived from Joe-9.  Although the number of the described species appears high quantitatively, the described species are all of the similar type and do not qualitatively represent other types of antibodies encompassed by the genus.”).  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species.
The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention.  For antibodies, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural "stepping stone" to the corresponding chimeric antibody, but not to human antibodies.  Centocor, 97 USPQ2d at 1875 (“[T]he application only provides amino acid sequence information (a molecular description of the antibody) for a single mouse variable region, i.e., the variable region that the mouse A2 antibody and the chimeric antibody have in common.  However, the mouse variable region sequence does not serve as a stepping stone to identifying a human variable region within the scope of the  claims.”).  A chimeric antibody shares the full heavy and light chain variable regions with the corresponding mouse antibody; that is, the structure shared between a mouse and chimeric antibody would generally be expected to conserve the antigen binding activity.
Even if a selection procedure is disclosed that was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  Ariad, 94 USPQ2d at 1167; Centocor at 1876 (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”)  
Additionally, “An adequate written description must contain enough information about the actual makeup of the claimed products—“a precise definition, such as by structure, formula, chemical name, physical properties, or other properties, of species falling within the genus sufficient to distinguish the genus from other materials,” which may be present in “functional” terminology “when the art has established a correlation between structure and function.” Ariad, 598 F.3d at 1350. But both in this case and in our previous cases, it has been, at the least, hotly disputed that knowledge of the chemical structure of an antigen gives the required kind of structure-identifying information about the corresponding antibodies.”  Amgen Inc v. Sanofi 124 USPQ2d 1354, 1361 (Fed. Cir. 2017).  “Further, the “newly characterized antigen” test flouts basic legal principles of the written description requirement. Section 112 requires a “written description of the invention.” But this test allows patentees to claim antibodies by describing something that is not the invention, i.e., the antigen. The test thus contradicts the statutory “quid pro quo” of the patent system where “one describes an invention, and, if the law's other requirements are met, one obtains a patent.” Ariad, 598 F.3d at 1345.”  Amgen at 1362.  

In the instant case, applicant is claiming methods of using antibodies with only one defined VH domain.  The specification discloses only intact antibodies containing all 6 CDRs, or both the VH and VL.  The specification does not describe a fragment which does not contain 6 CDRs or only one VH or VL and bind antigen.
The claims encompass a fragment which does not contain a full set of 6 CDRs (i.e. only 3 CDRs as defined in the VH).  It is well established in the art that the formation of an intact antigen-binding site of all antibodies requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs or hypervariable regions, which provide the majority of the contact residues for the binding of the antibody to its target epitope (Paul, Fundamental Immunology, 3rd Edition, 1993, pp. 292-295, under the heading “Fv Structure and Diversity in Three Dimensions”).  The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity, which is characteristic of the parent immunoglobulin.  It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites (Paul, page 293, first column, lines 3-8 and line 31 to column 2, line 9 and lines 27-30). It was well established in the art that the formation of an intact antigen-binding site in an antibody usually required the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three “complementarity determining regions” (“CDRs”) which provide the majority of the contact residues for the binding of the antibody to its target epitope.  E.g., Almagro & Fransson, Frontiers in Bioscience 2008; 13:1619-33 (see Section 3 “Antibody Structure and the Antigen Binding Site” and Figure 1).  Chimeric antibodies comprise the heavy and light chain variable regions of a rodent antibody linked to human constant regions and preserve the entirety of the VH and VL of the parent antibody.  Id. at 1619-20.  Humanized antibodies comprise only the CDRs, or in some cases an abbreviated subset of residues within the CDRs, of a parental rodent antibody in the context of human framework sequences.  Id. at Section 4.  All of the CDRs of the heavy and light chain, in their proper order of CDR1, then 2, then 3, and in the context of framework sequences which maintain their required conformation are generally required to produce a humanized antibody in which the heavy and light chains associate to form an antigen-binding region that binds the same antigen as the parental rodent antibody.  Id. at Section 4.  Almagro provides a detailed discussion regarding various methods of humanization, including rationale design approaches and empirical approaches based on random screening.  Almagro, Sections 4 and 5.   Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff et al(Proc. Natl. Acad. Sci. USA 1982 Vol. 79: page 1979).  Rudikoff et al teach that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function.  It is unlikely that humanized antibody, humanized scFv and fragments thereof as defined by the claims, which may contain less than the full complement of CDRs from the heavy and light chain variable regions have the required binding function. Pascalis et al (The Journal of Immunology (2002) 169, 3076-3084) demonstrate that grafting of the CDRs into a human framework was performed by grafting CDR residues and maintaining framework residues that were deemed essential for preserving the structural integrity of the antigen binding site (see page 3079, right col.).  Although abbreviated CDR residues were used in the constructs, some residues in all 6 CDRs were used for the constructs (see page 3080, left col.).  The fact that not just one CDR is essential for antigen binding or maintaining the conformation of the antigen binding site, is underscored by Casset et al. (2003) BBRC 307, 198-205, which constructed a peptide mimetic of an anti-CD4 monoclonal antibody binding site by rational design and the peptide was designed with 27 residues formed by residues from 5 CDRs (see entire document).  Casset et al. also states that although CDR H3 is at the center of most if not all antigen interactions, clearly other CDRs play an important role in the recognition process (page 199, left col.) and this is demonstrated in this work by using all CDRs except L2 and additionally using a framework residue located just before the H3 (see page 202, left col.).  
In view of the above, it is the Examiner’s position that Applicants have not adequately described the claimed invention and have not shown that they have possession of an antibody fragment containing fewer than 6 CDRs that retained binding.  

	


Claim 126 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 126 does not further limit claim 123 because claim 123 is directed to DLBCL and claim 126 broadens the claim to include leukemias.  Did applicant mean to have claim 126 depend from claim 116?
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Nonstatutory Double Patenting over US 11,318,211
Claims 116-125, 127-132 and 134-136 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,318,211. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent are directed to methods of treating non-Hodgkin’s Lymphoma (such as DLBCL, FL, MCL and CLL) using the CD19 ADC of claim 1 wherein the conjugate of claim is the same as applicant’s ConjE, the antibody of the patent has a VH of SEQ ID NO.2 (which is the same as applicant’s SEQ ID NO. 2) and a VL of SEQ ID NO. 8 (which is the same as applicant’s SEQ ID NO. 8) and the drug loading is 1-8. The method of the patent also claims the use of the conjugate with another chemotherapeutic agent, such as ibrutinib (which is a kinase inhibitor or rituximab.  In view of (MPEP 804(II)(B)(2)(a), fifth paragraph) the Examiner is permitted to look at the specification for the definition of antibody and col. 45, lines 30-40 of the patent disclose that the term antibody includes intact and humanized antibodies.


Nonstatutory Double Patenting over US 9,931,414
Claims 116-136 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,931,414. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent are directed to conjugates A-E comprising antibody CD19 comprising VH of SEQ ID NO. 2 and VL of SEQ ID NO. 8 and drug loading of 1-8.  The antibodies are humanized, deimmunized or resurfaced and conjugates A and D-e are used in the treatment of CD19 expressing cancers.  In view of (MPEP 804(II)(B)(2)(a), fifth paragraph) the Examiner is permitted to look at the specification for the definition of cancer and as per col. 69, lines 13-19, the cancers include NHL, DLBCL, FL, MCL and CLL and leukemias such as HCL, ALL and HCL-v.  The conjugates can be used in combination with chemotherapeutic agents such as rituximab (claims 14-15) and kinase inhibitors (col. 70, lines 38-46).
This patent is the grandparent of the instant application, therefore, all of the SEQ IOD No.s are the same in both cases.


Provisional Nonstatutory Double Patenting over 16/605701
Claims 116-136 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 70-89 of copending Application No. 16605701 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application claims are directed methods of treating cancers (NHL, CLL, DLBCL, FL, MCL, ALL HCL and HCL-v) using anti-CD19 ADC in combination with rituximab or kinase inhibitors.  In view of (MPEP 804(II)(B)(2)(a), fifth paragraph) the Examiner is permitted to look at the specification for the definition of anti-CD19 ADC.  This conjugate includes applicant’s conjugate E (page 16 of specification) and a generic pyrrolobenzodiazepine structure (pages 12-16, which includes applicant’s Conjugates A-D).  The antibody comprises a VH or SEQ ID NO. 2 (which is the same as applicant’s SEQ ID NO. 2 and VL of SEQ ID NO. 7 or 8 (which is the same as applicant’s SEQ ID NO. 8) (page 16 of specification) and can be humanized, resurfaced or deimmunized (page 17 of specification).  The drug loading is about 2 (page 17).  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Provisional Nonstatutory Double Patenting over 17/819185
Claims 116-136 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-19 and 22-49 of copending Application No. 17819185 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application claims are directed methods of treating cancers (NHL, CLL, DLBCL, FL, MCL, ALL HCL and HCL-v) using anti-CD19 ADC in combination with chemotherapeutic agents such as rituximab or kinase inhibitors.  In view of (MPEP 804(II)(B)(2)(a), fifth paragraph) the Examiner is permitted to look at the specification for the definition of anti-CD19 ADC.  This conjugate includes applicant’s conjugate E (page 16 of specification) and a generic pyrrolobenzodiazepine structure (pages 12-16, which includes applicant’s Conjugates A-D).  The antibody comprises a VH or SEQ ID NO. 2 (which is the same as applicant’s SEQ ID NO. 2 and VL of SEQ ID NO. 7 or 8 (which is the same as applicant’s SEQ ID NO. 8) (page 16 of specification) and can be humanized, resurfaced or deimmunized (page 17 of specification).  The drug loading is about 2 (page 17).  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Provisional Nonstatutory Double Patenting over 17/699065
Claims 116-118 and 120-134 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 100-110 of copending Application No. 17699065 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application claims are directed to methods of treating a proliferative disorder using CD19-ADC comprising antibodies to CD19 (SEQ ID NO. 2 and 8 which are the same as applicant’s SEQ ID NO. 2 and 8, respectively) and PBD (which reads on applicant’s conjugates A-E, conjugate in reference application claim 104 is applicant’s Conjugate E) and the drug loading is 1-8.  The reference application claims that the conjugate can also be used in combination with a steroid (reads on chemotherapeutic agent).  In view of (MPEP 804(II)(B)(2)(a), fifth paragraph) the Examiner is permitted to look at the specification for the definition of proliferative disease and these include NHL, CLL, DLBCL, FL, MCL, ALL HCL and HCL-v (page 6 of specification).  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Provisional Nonstatutory Double Patenting over 17/617875
Claims 116-118 and 121-135 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 41-58 of copending Application No. 17617875 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application claims are directed to methods of treating a disorder (NHL, CLL, DLBCL, FL, MCL, ALL HCL and HCL-v) using CD19-ADC comprising antibodies to CD19 (SEQ ID NO. 2 and 8 which are the same as applicant’s SEQ ID NO. 2 and 8, respectively) and PBD (which reads on applicant’s conjugates A-E, conjugate in reference application claim 43 is applicant’s Conjugate E) in combination with a kinase inhibitor.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Provisional Nonstatutory Double Patenting over 17/271108
Claims 116-118 and 121-134 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-38 of copending Application No. 17271108 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application claims are directed to methods of treating a disorder (NHL, CLL, DLBCL, FL, MCL, ALL HCL and HCL-v) using CD19-ADC comprising antibodies to CD19 (SEQ ID NO. 2 and 8 which are the same as applicant’s SEQ ID NO. 2 and 8, respectively) and PBD (which reads on applicant’s conjugates A-E, conjugate in reference application claim 24 is applicant’s Conjugate E) in combination with a chemotherapeutic agent.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Provisional Nonstatutory Double Patenting over 17414622
Claims 116-118 and 120-134 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 102 and 106-121 of copending Application No. 17414622 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application claims are directed to methods of treating a disorder (NHL, CLL, DLBCL, FL, MCL, ALL HCL and HCL-v) using CD19-ADC comprising antibodies to CD19 and PBD (which reads on applicant’s conjugates A-E, conjugates in reference application claim 118 are applicant’s Conjugate A-E) in combination with a chemotherapeutic agent.  The drug loading is 1-8.  In view of (MPEP 804(II)(B)(2)(a), fifth paragraph) the Examiner is permitted to look at the specification for the definition of anti-CD19 antibodies and page 55 of the specification states that these antibodies have a VH or SEQ ID NO. 12 (which is applicant’s SEQ ID NO. 2) and a VL of SEQ ID NO. 13 or 14  (which is applicant’s SEQ ID No. 8). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEELA J HUFF whose telephone number is (571)272-0834. The examiner can normally be reached M-Th 6:30am to 4pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sheela J. Huff/           Primary Examiner, Art Unit 1643